Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 15-20 and 31-37), Species I (Figs. 1-6) in the reply filed on 06/20/2018 is acknowledged.  The traversal is on the ground(s) that the groups of invention overlap in scope and thus examination of all the claims can be made without serious burden.  Traversal is found persuasive and the restriction mailed 06/09/2022 is withdrawn.
	Pending claims 1-21 are addressed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data processing unit which is configured such that measurement signals of the sensors are processed as actual values so as to generate an actuating signal for the hydraulic device” in claims 1 and 14, where “unit” is the generic placeholder, and “data processing” and “measurement signals of the sensors are processed as actual values so as to generate an actuating signal for the hydraulic device” are the functional language. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 40 describe corresponding structure to be "the data processing unit may have a control and/or evaluation program and generally be formed as a computer-aided system".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, "the second lateral extension arm" lacks proper antecedent basis in the claim.
In claim 7, limitation "the actual values determined by at least one of the second sensor or the third sensor  adaptable by the data processing unit via averaging to the target distance of the center part" is unclear and indefinite. It is not understood how "actual value" of one sensor can be averaged when there is only one value. Further, it is also not clear what is meant by "averaging to the target distance" and what are the different parameter values to be averaged. And additionally, it is not clear how the measured values for second or third sensors (associated with the two lateral extension arms) can provide averaging value to the target distance of the center part. "the target distance of the center part" also lacks proper antecedent basis in the claim. The scope of the claim cannot be understood and therefore the claim is addressed as best understood. 
In claim 8, "the current actual value of at least one of the first lateral extension arm or the second lateral extension arm" lacks proper antecedent basis in the claim. 
In claim 8, limitation "a plurality of sensors" appears to conflict with one or more sensors previously recited in claim 1 and therefore is indefinite. It is unclear if the scope of the claim requires "a plurality of sensors" to include the first, second, or third sensor previously recited or the “plurality of sensors” are provided in addition to the first, second, and third sensors. Applicant may clarify “wherein the second sensor comprises a plurality of sensors” and “wherein the second sensor comprises a plurality of sensors” to address the double inclusion issue of the claims. 

In claims 11-12, "the hydraulic valve unit" lack proper antecedent basis in the claim. As best understood, these claims are addressed as dependent of claim 10. 
In claim 18, limitation "wherein the actual values determined by at least one of the second sensor or the third sensor are adapted by the data processing unit via averaging to a desired distance of the center part, which is formed by the current actual value of the center part, by the data processing unit" is unclear and indefinite. It is not understood how "actual value" of one sensor can be average when there is only one value. Further, it is also not clear what is meant by "averaging to a desired distance" and what are the different parameter values to be averaged? Additionally, it is not clear how the measured values for second or third sensors (associated with the two lateral extension arms) can provide averaging to a desired distance of the center part. The scope of the claim cannot be understood and therefore the claim is addressed as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theodor (EP 2186405; see figures and paragraph numbers in the translation attached) in view of Keye (US 20110282554).
Regarding claims 1 and 14, Theodor discloses a control system and method (figs. 1-5) for controlling an agricultural utility vehicle, comprising: 
a distributor linkage (15, 17, 19, 21) for applying material, the distributor linkage extending transversely to a direction of travel (see fig. 1-5, par. 29), and comprising a center part (13) and two lateral extension arms (15, 17, and 19, 21) which are connected to the center part by joints (connection points between center part and extension arms) and having a plurality of linkage sections (15, 17, 19, 21) connected by additional joints (connection joints between 15, 17, 19, 21), which are configured to be folded in relative to one another in a transport position (when all the sections are folded upward away from the ground) and folded out in a working position (fig. 5), wherein the center part (13) is arranged movably along a vertical axis (via adjusting device 11, par. 30) for height adjustability of the distributor linkage, 
wherein at least one hydraulic device (3, 7, 5, 9, par. 18) is assigned to each of the extension arms, whereby a respective one of the extension arms is configured to be pivoted about a horizontal axis (par. 30, at 31, 33, 35, 37), 
wherein at least three sensors (par. 33) are assigned to the distributor linkage (see fig. 1), 
wherein a first sensor (27) is configured to determine a first distance (between 27 and ground), the first distance being between the center part and the ground (figs. 1-5, since the bottom of 19 is at the same height as the bottom of 13, sensor 27 measurement is the same as distance between center part and the ground); 
wherein a second sensor (23 or 25) is configured to determine a second distance (from sensor 23 to the ground), the second distance being between a first lateral extension arm (15, 17) and the ground; 
wherein a third sensor (29) is configured to determine a third distance (from 29 to the ground), the third distance being between the second lateral extension arm (19, 21) and the ground (see fig. 1); 
wherein the control system (39) comprises a data processing unit which is configured such that measurement signals of the sensors (par. 33) are processed as actual values so as to generate an actuating signal (par. 32, signal transmitted to actuators 3, 5, 7, 9) for the hydraulic device for adaptation to a target distance (desired distance of the boom part needed adjustment relative to the ground).
Theodor does not explicitly teaches the target distance for pivoting the extension arms is formed by a current actual value of the center part.
However, Keye discloses a system and method for controlling an agricultural vehicle (fig. 1A) in the same field of endeavor, having two pivotable lateral extension arms 111 and 112. Paragraph 40 describes a distance sensor 143 directly mounted on a center boom part 113 to determine a “wing height error” that is the difference in height of the wing tip relative to the center part 113. Paragraph 41-42 describe the control method to separately pivot (separately raise or lower) each of the wing tips 111 and 112 (the lateral extension arms) so that the wing tips can be at the same height as the center of the boom 110. The teaching in Keye reference conveys that the ‘target distance” for the extension arms is directly associated with the actual height of the center part 113 for the purpose of keeping the wings parallel to or level with the ground, and at the same height as the center part 113. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theodor to incorporate the teachings of Keye to provide a distance sensor at the center part of the boom and configure the target distance for pivoting the extension arms is formed by a current actual value of the center part. Doing so would provide better spray coverage in uneven ground profile suggested in paragraph 4. 


Regarding claims 2 and 15, Theodor, as modified, teaches the target distance (target height of the boom arms after consideration of the “wing height error” associated with center part height measurement, as modified in view of Keye, par. 40-42) for pivoting the extension arms is configured to be adapted dynamically to the current actual value of the center part  of the data processing unit.

Regarding claim 3, Theodor, as modified, teaches at least one of the current actual value of the center part or a current actual value of the extension arm is formed by at least one of the first distance, the second distance, or the third distance from the ground measured by at least one of the first sensor, the second sensor, or the third sensor (the sensors 23, 25, 27, 29 taught by Theodor and sensor 143 taught by Keye all measure distance to the ground).

Regarding claim 4, Theodor, as modified, teaches the first sensor, the second sensor, and the third sensor are at least one of ultrasonic sensors, optical sensors, or radar sensors (par. 20 of Theodor, and par. 43 of Keye disclose “ultrasonic sensors”).

Regarding claims 5 and 16, Theodor fails to teach the current actual value of the center part is detectable via a plurality of sensors arranged on the center part.
However, in Keye reference, paragraph 44 teaches multiple distance sensors can be located on a wing, and these can be averaged to improve the estimate of the respective wing height. 
A person of ordinary skill in the art would have had the technological capabilities to incorporate the plurality of sensors arranged on the boom center part for averaging measurements for better estimate of the boom center part height. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theodor to incorporate the teachings of Keye to provide the current actual value of the center part is detectable via a plurality of sensors arranged on the center part. Doing so would provide better height estimate of the boom component of interest, consequently allowing for improvement in boom height adjustment to optimize spraying or device protection. 

Regarding claims 6 and 17, Theodor, as modified in view of Keye, teaches the current actual value of the center part is detected by the plurality of sensors (see rejection of claim 5) on the center part by averaging in the data processing unit (unit 39 taught by Theodor).

Regarding claim 7, Theodor does not teach the actual values determined by at least one of the second sensor or the third sensor adaptable by the data processing unit via averaging to the target distance of the center part. Due to the indefiniteness of the claim, this limitation is addressed as best understood to be “the actual values determined by at least one of the second sensor or the third sensor adaptable by the data processing unit via averaging to the target distance of the lateral extension arms” until further clarification.
However, in Keye reference, paragraph 44 teaches multiple distance sensors can be located on a wing, and these can be averaged to improve the estimate of the respective wing height. 
A person of ordinary skill in the art would have had the technological capabilities to incorporate the plurality of sensors arranged on the lateral extension arms for averaging measurements to improve height estimate and target height adjustment of the boom center part height. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theodor to incorporate the teachings of Keye to provide the actual values determined by at least one of the second sensor or the third sensor adaptable by the data processing unit via averaging to the target distance of the center part. Doing so would provide better height estimate of the boom component of interest, consequently allowing for improvement in boom height adjustment to optimize spraying or device protection. 

Regarding claim 8, Theodor, as modified, discloses a plurality of sensors (23, 25 arranged on the first lateral extension arm 15, 17, Theodor) is assigned to at least one of the first lateral extension arm (15, 17) or the second lateral extension arm, and the current actual value (par. 33, all measured values from each sensor are taken into consideration via the data processing device, including the smallest measurement received from one of the sensors) of at least one of the first lateral extension arm or the second lateral extension arm is formed by a smallest distance to the ground measured by the plurality of sensors.  

Regarding claim 9, Theodor, as modified, discloses, based on the measurement signals (from sensors 23, 25, 27, 29 taught by Theodor and sensor 143 on the center part taught by Keye) of at least one of the first sensor, the second sensor, or the third sensor, at least one of a height adjustment of the distributor linkage or pivoting of the extension arms is set by the data processing unit (39, Theodor) via the hydraulic device (3, 5, 7, 9; see par. 32-33 in Theodor).  

Regarding claim 13, Theodor, as modified, teaches an agricultural utility vehicle (tractor, par. 32, Theodor) for applying material comprising the control system according to claim 1.  

Regarding claim 18, Theodor, as modified, teaches the method according to claim 14, wherein the actual values determined by at least one of the second sensor or the third sensor are adapted by the data processing unit via averaging to a desired distance of the center part, which is formed by the current actual value of the center part, by the data processing unit. Due to the indefiniteness of the claim, this limitation is addressed as best understood to be “the actual values determined by at least one of the second sensor or the third sensor are adapted by the data processing unit via averaging to a desired distance of the lateral extension arms” until further clarification.
However, in Keye reference, paragraph 44 teaches multiple distance sensors can be located on a wing, and these can be averaged to improve the estimate of the respective wing height. 
A person of ordinary skill in the art would have had the technological capabilities to incorporate the plurality of sensors arranged on the lateral extension arms for averaging measurements to improve height estimate and target height adjustment of the boom center part height. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theodor to incorporate the teachings of Keye to provide the actual values determined by at least one of the second sensor or the third sensor adaptable by the data processing unit via averaging to the target distance of the center part. Doing so would provide better height estimate of the boom component of interest, consequently allowing for improvement in boom height adjustment to optimize spraying or device protection. 

Regarding claim 19, Theodor, as modified, teaches, based on the measurement signals (par. 32) of at least one of the first sensor, the second sensor, or the third sensor, at least one of a height adjustment (via 11, Theodor, fig. 5) of the distributor linkage or the pivoting of the extension arms is set by the data processing unit (39, Theodor) via the hydraulic device (3, 5, 7, 9).

Regarding claim 20, Theodor, as modified, teaches the control system according to claim 1, wherein the material applied by the distributor linkage is at least one of fertilizer, plant protection agent, or seed (since the system taught by Theodor can spray liquid, it is capable of spraying fertilizer in liquid form; limitation “for applying material” is an intended use limitation and the “material” is not positively recited).

Regarding claims 20 and 21, in the alternative, Theodor does not explicitly disclose the material being fertilizer, plant protection agent or seed. 
However, Keye teaches a system for spraying (fig. 1) in the same field of endeavor, wherein the material is liquid based fertilizer (par. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theodor to incorporate the teachings of Keye to provide the material being fertilizer. Doing so would allow the system to apply fertilizer to improve plant growth. 

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theodor (EP 2186405; see figures and paragraph numbers in the translation attached) in view of Keye (US 20110282554), further in view of Strelioff (US 20040158381).
Regarding claim 10, Theodor does not teach discloses the hydraulic device comprises a hydraulic cylinder, a hydraulic line which is connected to the hydraulic cylinder for supplying hydraulic fluid, and at least one hydraulic valve unit for adapting a cylinder position, the valve unit being adjustable via an actuating signal of the data processing unit.
Strelioff discloses various features of the boom control in the same field of endeavor that utilize a hydraulic device comprises a hydraulic cylinder 11 (par. 27), a hydraulic line (par. 27: hoses) which is connected to the hydraulic cylinder for supplying hydraulic fluid, and at least one hydraulic valve unit (par. 27: “Each valve in the valve bank 26 functions to control its associated cylinder i.e. a roll cylinder valve controls the roll hydraulic cylinder, a right wing hydraulic valve controls a hydraulic cylinder for the right wing of the boom”, see also par. 13, 14) for adapting a cylinder position, the valve unit being adjustable via an actuating signal of the data processing unit (controller 25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Theodor to incorporate the teachings of Strelioff to provide the hydraulic device comprises a hydraulic cylinder, a hydraulic line which is connected to the hydraulic cylinder for supplying hydraulic fluid, and at least one hydraulic valve unit for adapting a cylinder position, the valve unit being adjustable via an actuating signal of the data processing unit. The substitution of one known element (generic hydraulic cylinder and motor) as taught by Theodor with another (hydraulic device with hydraulic cylinder, hydraulic line, and hydraulic valve) as taught by Strelioff would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the hydraulic device would have yielded predictable results, namely, providing automation of boom adjustment via the controller as suggested in paragraph 13-14. 

Regarding claim 11, Theodor, as modified, teaches the hydraulic valve unit is formed by a proportional valve (Par. 27, Strelioff).
Regarding claim 12, Theodor, as modified, teaches the data processing unit (39, as modified view Keye and Strelioff) forms a single unit (are in communication with each other) with the first sensor, the second sensor, the third sensor and the hydraulic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752